Case 6:20-cv-06128-SOH Document 33                        Filed 06/17/21 Page 1 of 2 PageID #: 2787




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

JOHN RICHARD LUKACH                                                                                PETITIONER

v.                                         Case No. 6:20-cv-06128

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                                 RESPONDENT

                                                     ORDER

         Before the Court is Petitioner’s Motion for Reconsideration and Clarification. (ECF No.

32). The Court finds this matter ripe for consideration.

         Defendant is asking the Court to vacate its Order (ECF No. 31) adopting the Report and

Recommendation filed on March 1, 2021, by the Honorable Mark E. Ford, United States

Magistrate Judge for the Western District of Arkansas. (ECF No. 27). In that Report and

Recommendation, Judge Ford recommended that Petitioner’s Motion for Stay be denied and that

his Petition under 28 U.S.C. § 2254 for a Writ of Habeas Corpus by a Person in State Custody be

dismissed. On June 3, 2021, Petitioner filed the present motion.1

         Federal Rule of Civil Procedure 60(b) allows a district court to relieve a party from a

judgment on the narrow grounds of mistake, inadvertence, surprise, excusable neglect, newly

discovered evidence, voidness, or “any other reason justifying relief from the operation of the

judgment.” Fed. R. Civ. P. 60(b). The purpose of Rule 60(b) relief is not to give parties an

opportunity to re-argue their case, and it should not be used as a substitute for a timely appeal.

Nichols v. United States, 400CR00022-03-WRW, 2006 WL 3420303 (E.D. Ark. Nov. 28, 2006);

Fox v. Brewer, 620 F.2d 177, 180 (8th Cir. 1980). Rule 60(b) “is not a vehicle for simple



1
 While not explicitly stated, the Court interprets the present motion as a motion for relief from a judgment or order
under Rule 60(b).
Case 6:20-cv-06128-SOH Document 33                Filed 06/17/21 Page 2 of 2 PageID #: 2788




reargument on the merits.” Broadway v. Norris, 193 F.3d 987, 989-90 (8th Cir. 1999). The only

type of judicial “mistake” that is actionable under Rule 60(b) is inadvertence, that is, a court’s

failure to consider a party’s submissions. See Lowry v. McDonnell Douglas Corp., 211 F.3d 457,

460-61 (8th Cir. 2000).

        Petitioner’s motion does not raise any claims or arguments that were not raised prior to the

Court’s Order adopting the Report and Recommendation. Petitioner argues that the Report and

Recommendation is highly prejudicial and the Order adopting the Report and Recommendation is

without clarification on each claim. Petitioner’s failure to obtain authorization from the United

States Court of Appeals for the Eighth Circuit to file a successive habeas petition subjects his

claims to dismissal. Additionally, Petitioner’s remaining claims are subject to dismissal because

they are untimely and procedurally barred. Defendant’s disagreement with the Court’s findings

does not equate to a mistake or any other reason that would justify departure from the Court’s

initial ruling.

        Accordingly, the Court finds that Plaintiff has failed to point the Court to any manifest

error of law, manifest error of fact, or newly discovered evidence such that would allow the Court

to appropriately reconsider its ruling. See Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414

(8th Cir. 1998). For the reasons stated above, the Court finds that Petitioner’s motion (ECF No.

32) should be and hereby is DENIED.

        IT IS SO ORDERED, this 17th day of June, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
